Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three Months Ended March31, 2017 NASHVILLE, TN, May 9, 2017 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three months ended March31, 2017. Operating Results Revenues for the three months ended March31, 2017 decreased 9% to $88.1 million from $96.9 million in the same period in the prior year. Income before income taxes, for the three months ended March31, 2017 was $1.6 million, compared with a loss before income taxes of $8.4 million for the three months ended March31, 2016. Net income for the three months ended March31, 2017 was $0.7 million, compared with a net loss of $5.5 million for the three months ended March31, 2016. Basic and diluted net income per share were $0.02 for the three months ended March31, 2017, compared with a basic and diluted net loss per share of $0.13 for the same period in the prior year.
